Mb. Justice Gabt on petition bob beheabing. October 18,1893, the appellant filed his abstract and brief. November 14,1893, the appellant and appellee stipulated for twenty days time, to file additional record. November 28, 1893, the appellee filed the additional record. December 5, 1894, appellee filed an abstract of that record and his briefs. December 13, 1893, the case was taken on the call on the briefs, with nothing to call the attention of the court that any objection could be make to any part of the record. On this petition, for the first time, the objection is made that the additional record is by an unwarranted amendment of the bill of exceptions. That objection comes too late. Booth v. Koehler, 51 Ill. App. 370, applies in principle. Petition denied.